IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11275
                        Conference Calendar



ALEXANDER TITO HUMPHRIES,

                                              Petitioner-Appellant,

versus

UNITED STATES OF AMERICA; ARTHUR STRAPP,

                                              Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-2121-L
                       --------------------

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Alexander Tito Humphries (“Humphries”) (a/k/a Achala-Odanga

Humphrey) has appealed the decision of the district court to

dismiss his case.   The district court dismissed Humphries’

complaint pursuant to Fed. R. Civ. P. 12(b)(1) for lack of

subject matter jurisdiction.    Because Humphries does not address

the district court’s dismissal of his case for lack of subject

matter jurisdiction in his appellate brief, he has abandoned the

sole issue on appeal.   See Brinkmann v. Dallas County Deputy


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-11275
                                -2-

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   Accordingly, his

appeal is frivolous and is DISMISSED as such.    See 5th Cir.

R. 42.2.   Furthermore, Humphries’ recently filed motion for leave

to file exhibits in support of his brief is DENIED because the

exhibits possess no relevance to the sole issue on appeal.

     MOTION DENIED.   APPEAL DISMISSED.